Brewster, J.
(dissenting). I concur in Justice Deyo’s opinion* except as to the conclusion that the proofs failed to establish actionable negligence on the part of the State. The servants and agents of the State undertook claimant’s rescue, and, as Judge Deyo points out, not merely as a Samaritan but dutifully, and to the exclusion of others. The' proof is clear that the injury whereof claimant complains was caused by his undue exposure to freezing weather after he met with the accident. Under the circumstances shown reasonable care dictated that in rescuing the helpless victim of the mishap means be taken to protect him from the exposure which was the proximate cause of the loss of his leg, and those means the State had available but negligently did not employ them.
The judgments should be reversed and the matter remitted for an assessment and award of damages.
Santry and Bergan, JJ., concur with Deyo, J.; Brewster, J., dissents, in a memorandum in which Heffernan, J. P., concurs.
Judgments affirmed, without costs. [See post, p. 940.]